Title: To George Washington from Charles Stewart, 23 June 1778
From: Stewart, Charles
To: Washington, George


                    
                        Sir
                        Pennington [N.J.]Tuesday evening 10 OClock [23 June 1778]
                    
                    Col. Wadsworth & my Self after arranging our business in Philada left that City this day at Ten OClock and about 7 this afternoon intelligence was brought Gen. Dickinson at Trenton that the Enemy were advanced as far as the Drawbridge on Crosswick Creek about four Miles from Trenton on the Road to Bordentown, Gen. Dickinson ordered the Militia posted at Trenton & Col. Morgans Corps to March to the Bridge Col. Wadsworth & myself Accompanied the General to the Hill where we had a full Veiw of the Enemy who fired a few Cannon shot while we were there and were employed in throwing a Bridge over the Creek at 8 OClock we left the General who had some feild pieces then within half A Mile of the Bridge & the Musquetry firing on those employed   in making it Genl Dicki[n]son had no Ink or paper & requested us to inform Your Excellencey of his Situation Speedily his expectations are that they will force a passage Over as they appear Numerous, and that they will cross the Creek also at another Bridge three or four Miles higher up and incircle him if he tarrys too long, Our Horses are tired otherways We should reached Head Quarters this evening—This morning early Col. Jacksons Regt Crossed at Coopers Ferry & were to be followed by the Philad. Volunteers under Genl Cadwallader, I suppose Col. Ellis & Major Howell are this night near the enemys rear with four hundred Men—Yesterday Col. Nichola received One hundred & Twenty Deserters in Philad. We met about twenty to day on the road, The Enemys Fleet were on Sunday said to be opposite Port Penn. I am Your Excellencys most obedient humble Servant
                    
                        Chas Stewart C.G.I.
                    
                